Citation Nr: 0724183	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
bronchial concussion, to include chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to service connection for heart disease, other 
than hypertension.

3. Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) since August 28, 
1999; in excess of 30 percent since May 11, 2004; and in 
excess of 50 percent since August 19, 2006. 

4. Entitlement to an increased rating for scars as residuals 
of multiple shrapnel wounds of the back and posterior aspect 
of the left leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's daughter, and I.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  His decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions in October 2002 and January 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

A hearing was held at the RO in Atlanta, Georgia, before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  
This type of hearing is often called a travel Board hearing.  
A transcript of that proceeding is of record.  At that 
hearing additional evidence was submitted, along with a 
written waiver of initial consideration of that evidence by 
the RO.  Generally see 38 C.F.R. § 20.1304(c) (2006).  

In July 2005 the Board advanced this case on the docket due 
to the veteran's advanced age.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2006). 

At the time that this case was remanded by the Board in July 
2005 for further evidentiary development, the issues included 
whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.  A March 
2007 rating decision granted service connection for 
hypertension, rendering that matter moot.  Even though 
service connection was previously in effect for a 
psychoneurosis which was assigned a noncompensable rating, 
that rating decision also increased the initial 10 percent 
rating assigned for PTSD (by rating decision of October 
2002), effective August 29, 1999 (date of receipt of claim), 
to 30 percent effective May 11, 2004; and to 50 percent 
effective August 19, 2006.  

At the time of the 2005 Board remand one of the issues was 
incorrectly described as entitlement to an 'initial' rating 
in excess of 10 percent for scars as residuals of multiple 
shrapnel wounds of the back and posterior aspect of the left 
leg.  Generally see Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (dealing with rating assigned upon the initial grant 
of service connection).  But here, service connection for 
that disability was initially granted in a January 1946 
rating decision.  Accordingly, that issue has been rephrased 
as stated on the title page.  

The case has now been returned for further appellate 
consideration.  

Lastly, in light of the award by this decision of a 70 
percent rating for the veteran's service-connected PTSD and 
the comment made by a VA evaluator on an outpatient basis 
that the veteran's PTSD precluded employment, it appears that 
an inferred claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU claim) has been raised.  Generally see 
Norris v. West, 12 Vet. App. 413 (1999) (holding that a claim 
for a rating increase includes a claim for a TDIU-rating when 
there is evidence of current service-connected 
unemployability in the claims file and the claimant meets the 
minimum schedular rating criteria of 38 C.F.R. § 4.16(a)).  
This matter is referred to the RO for initial adjudication. 

The application to reopen the claim for service connection 
for residuals of a bronchial concussion, to include COPD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  Heart disease, other than hypertension, first manifested 
several decades after military service and is unrelated to 
the veteran's military service and to his service-connected 
PTSD and hypertension.  

2.  From August 28, 1999, until May 10, 2004, the veteran 
took medication only to help him sleep but was fully oriented 
to time, place, person and situation, had essentially intact 
judgment, and good cognitive functioning.  

3.  From May 11, 2004, until August 18, 2006, the veteran had 
nightmares and recollections of war events, and sleep 
disturbance for which he takes medication but he did not have 
impairment of his memory, paranoia, disorientation, suicidal 
or homicidal ideation, psychotic symptoms, obsessional 
rituals, illogical or other impairment of speech, or near-
continuous panic or spatial disorientation.  

4.  Since August 19, 2006, the veteran has had diminished 
ability for self-care, decreased memory, impairment in his 
concentration and thought processes, and is only partially 
oriented but has not had gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; is not a 
persistent danger of hurting himself or others or memory loss 
for names of close relatives.  

5.  The inservice shell fragment wounds caused a moderate 
injury of Muscle Group XX manifested by a retained fragment 
but there was no deep penetrating or through-and-through 
wound and the resultant scars are essentially asymptomatic 
and not productive of functional impairment.  


CONCLUSIONS OF LAW

1.  Heart disease, other than hypertension, was not incurred 
in or aggravated during active service, did not manifested 
within one year of service discharge, and is not proximately 
due to or the result of nor aggravated by service-connected 
PTSD or service-connected hypertension, or a combination of 
both.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309, 3.310 (a) and 
(b) (2006); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc). 

2.  An initial rating in excess of 10 percent for PTSD since 
August 28, 1999, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.126(a), Diagnostic Code 9411 (2006).  

3.  A rating in excess of 30 percent for PTSD since May 11, 
2004, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.126(a), Diagnostic Code 9411 (2006).  

4.  The criteria for a rating of no more than 70 percent 
since August 19, 2006, are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.126(a), Diagnostic Code 9411 (2006).  

5.  A rating in excess of 10 percent for scars as residuals 
of multiple shrapnel wounds of the back and posterior aspect 
of the left leg is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.73, Diagnostic Code 5320 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The matter of VCAA compliance as to the application to reopen 
a claim for service connection for residuals of a bronchial 
concussion, to include COPD is deferred pending further 
development requested in the Remand portion of this decision.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the VCAA notice by letter of May 2002 as to 
the claims for service connection.  The veteran was informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession, that pertained to the claims.  

In a January 2004 RO letter the veteran was informed that 
evidence of increased disability was required for the claims 
for an increased rating.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability). 

It must be noted that any timing defect may be cured by 
compliance with proper remedial measures which are the 
issuance of a compliant VCAA notice followed by 
readjudication (by either a rating decision or a Statement of 
the Case (SOC) or Supplemental SOC (SSOC)), thereby providing 
a claimant a meaningful opportunity to participate in the 
claim processing.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473, 492 (2006), aff'd Hartman v. Nicholson, --- F.3d --
--, 2007 WL 1016989 (C.A. Fed. 2007); and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

Here, the RO cured any potential procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at a hearing which he 
also did when he, his daughter, and a friend testified at the 
travel Board hearing.  Moreover, following remand of the case 
for evidentiary development, the case was readjudicated in 
March 2007 and a supplemental statement of the case was 
issued in April 2007.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The veteran, his daughter, and a friend were afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge, sitting in Atlanta, Georgia.  
The RO has obtained the veteran's service medical records 
(SMRs) and VA treatment records.  Private clinical records 
have also been obtained.  

As to the claim for service connection for heart disease, a 
VA examination was conducted to obtain a medical nexus 
opinion.  38 C.F.R. § 3.159(c)(4)(iii).  The veteran was also 
afforded VA rating examinations.  The veteran's VA outpatient 
treatment (VAOPT) records are on file. 

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  

Factual Background

Service clinical records show that in November 1943 a chest 
X-ray revealed the veteran's chest and heart were negative.  
A March 1944 chest X-ray found no evidence of cardiovascular 
pathology.  Also, he sustained multiple superficial shell 
fragment wounds (SFWs) to the back in July 1944.  

The December 1945 service discharge examination found that 
the veteran had multiple small scars on his back from SFWs in 
1944.  His cardiovascular system and lungs were normal.  

On VA surgical examination in November 1946 the veteran had 
four small SFW scars on his back.  The first was oval and 1 
inch by 1/2 inch and slightly depressed but nontender and 
without attachment to underlying muscle.  It was 1 inch 
median to the lower angle of the right scapula and 2 1/2 inches 
to the right of the mid-line of the back.  The second was 1 1/4 
inch by 1/4 inch and it was less depressed than the first scar.  
There was no abnormal condition of the underlying bone or 
subcutaneous tissue.  It was 4 inches below the first scar 
and 1/2 inch from the mid-line of the back, on the right.  The 
third scar was round and 5/8 inches in diameter.  It was 4 
inches below the second scar and 1/2 left of the mid-line.  It 
was smooth, not depressed, nontender, nonadherent to 
underlying tissues and without evidence of loss of muscle 
tissue.  This was the scar in the area in which the veteran 
reported developing a "lump" after driving.  The fourth 
scar was 4 inches below the third scar and 1/2 to the right of 
the mid-line.  It was small and smooth.  It was barely 
perceptible and nontender.  

On forward flexion the veteran could bring his fingertips to 
within four inches of the floor.  Lateral bending was 
unrestricted.  Extension caused slight pain in the 
lumbosacral area but there was no limitation of motion.  The 
diagnosis was old healed cicatrices as residuals of SFWs.  

On VA psychiatric examination in 1948 the veteran had 
numerous somatic complaints and after a mental status 
evaluation the diagnosis was a conversion reaction.  

Dr. Gibson reported in October 1948 that the veteran's heart 
and lungs were within normal limits.  

The veteran underwent VA hospitalization in November 1951 for 
back pain.  On examination he had no cardiac murmurs, thrills 
or enlargement.  The scars on his back were not deep.  He 
demonstrated no clinical findings of low back or any 
intraspinal pathology.  A chest X-ray was negative.  It was 
felt that he had a back strain.  

Thereafter, he underwent further VA hospitalization in March 
and April 1954 and on a psychiatric evaluation he had 
increased concerns about his physical health and vague back 
pains.   

In a February 1991 letter from the veteran's daughter it was 
stated that VA X-rays had determined that the veteran still 
retained a small piece of metallic shrapnel in his chest.  
Attached to the letter was a copy of a discharge summary from 
the veteran's October 1958 VA hospitalization.  This shows a 
small piece of metal in the soft tissue of the posterior 
chest wall between the 7th and 8th right ribs.   

On VA psychiatric examination in May 1991 it was reported 
that the veteran had never had any heart trouble.  He 
reported having a rash that itched a lot over the shrapnel 
wounds of his back.  

On VA scar examination in May 1991 it was found that the 
three scars on the veteran's back had normal pigmentation and 
only minimal depression.  He reported having extreme pruritis 
over his back all of the time in the area of the lower 
thoracic vertebral scar.  He had seborrheic keratosis over 
his back.  The diagnosis was no disfiguring scars with 
pruritis and seborrheic keratosis.  

In April 1995 a copy of the veteran's claim file was 
forwarded to him.  

The veteran's claim for service connection for PTSD was 
received in August 1999.  

Private clinical records reveal that in 2000 the veteran 
underwent angioplasty and stent of the mid right coronary 
artery.  

In August 2000 a VA physician stated that the veteran had 
severe COPD, hypertension, and PTSD.  

On official examination in February 2002 the veteran reported 
that, other than his hypertension, he had a heart condition, 
the onset of which and the first diagnosis of which was in 
1999, and it was not due to injury.  On physical examination 
he had a regular rate and rhythm of his heart.  His gait was 
normal and there was no limitation in standing and walking.  
An EKG found no abnormality but pulmonary function tests 
found moderate obstruction.  A chest X-ray revealed a tiny 
metallic density which was apparently a piece of shrapnel 
located in the posterior mid upper right side of the back.  
The diagnoses were a back injury from a shrapnel wound with 
subjective findings of pain, weakness, stiffness and 
radiologically confirmed retained shrapnel, COPD, and 
hypertension but no heart condition by subjective or 
objective findings.   

Official X-rays in February 2002 found that the veteran had 
degenerative disc disease and moderate sclerosis of some 
vertebral facet joints in the cervical and lumbar spine as 
well as some small bridging osteophytes in the dorsal spine.  

On official psychiatric examination in February 2002 it was 
reported that the veteran had worked full time until he 
retired at age 66 in 1990.  He reported that he had a heart 
attack in 1992.  He was able to care for himself and drive a 
car.  He stayed home most of the time, doing work around the 
house.  He attended church regularly.  He had a good and 
close friend whom he had known since high school.  He had not 
required psychiatric hospitalization.  He reported having 
continuing difficulties with his sleep due to nightmares and 
distressing dreams.  He had been given medication to help him 
sleep.  He was able to function well and do day-to-day 
activities but still had insomnia and nightmares until he 
came in for treatment.  His medication helped some of his 
symptoms but he still had nightmares every night.  He also 
had flashbacks and avoided movies or television programs 
about war.  He stated that since September 11th his symptoms 
had gotten worse and now had difficulty remembering things 
and difficulty with concentration.  He had no outbursts of 
anger but had intense physiological and psychological 
distress on exposure to events which reminded him of World 
War II.  He denied symptoms of depression but reported that 
he became depressed from time to time due to chronic back 
pain.  For the most part, he enjoyed life.  He denied 
suicidal thoughts and had never attempted suicide.  His 
energy was fair and he had a good appetite.  He had not had 
crying spells or feelings of hopelessness or helplessness.  
He denied symptoms of mania, hypomania, and psychosis.  The 
veteran's history was significant for COPD due to a long 
history of smoking, chronic back pain, and coronary artery 
disease which was diagnosed in 1992.  

On mental status examination the veteran was pleasant and 
cooperative.  His personal hygiene was good and he was 
causally dressed.  He maintained good eye contact and there 
was no evidence of abnormal movements.  His speech was 
articulated and good.  He was alert and fully oriented.  He 
was able to repeat 5 digits forward and 4 digits backward 
without any difficulty.  He could do only two serial sevens.  
He was able to recall the past five presidents without any 
difficulty.  He could remember three out of three objects in 
one minute and one after five minutes.  His cognition was 
felt to be low average.  His dominant mood was one of 
anxiousness.  His affect was congruent to his mood.  He 
denied suicidal and homicidal thoughts.  His thought 
processes were logical and goal directed.  He denied 
delusional thoughts as well as auditory and visual 
hallucinations.  His insight, judgment, and impulse control 
were adequate.  There was no evidence of any obsessive or 
ritualistic behavior.  The pertinent diagnosis was chronic 
mild PTSD.  His psychosocial stressors were felt to be 
moderate and included old age, poor primary group support, 
financial difficulty, and chronic medical condition.  His 
Global Assessment of Functioning was 60 to 65.  It was noted 
that he had not sought psychiatric help until about two years 
ago and was now on medication which was helping his symptoms.  
His symptoms were mild in nature and he was able to function 
fairly well.  

The veteran underwent VA hospitalization in February 2004 
for, in part, back pain.  X-rays revealed a subacute 
compression fracture of the endplate of L1 vertebral body 
which was a new finding compared to a prior study done last 
year.  Also, there was decreased disc space at L5-S1 with 
endplate sclerosis.  A bone scan also showed an L1 
compression fracture.  

A May 11, 2004, VA outpatient treatment record (VAOPT) record 
reflects that the veteran complained of wartime nightmares 
and frequent awakenings at night with visual hallucinations 
of enemy soldiers upon awakening.  He was anxious and 
dysphoric.  He had no suicidal or homicidal ideation.  His 
mood was depressed.  He had ongoing problems with his 
concentration.  On mental status evaluation he was neatly 
dressed and groomed.  He was cooperative.  Psychomotor 
movement was normal.  He was alert and oriented.  His speech 
was of normal rate, tone, and volume.  His affect was 
blunted.  His mood was anxious.  His thought processes were 
logical and goal directed.  His associations were intact.  
There were no delusions or hallucinations to his thought 
content.  He had no suicidal or homicidal ideation.  His 
insight was fair and his judgment was intact.  

At the August 2004 hearing, the veteran's daughter testified 
that he had recently been given additional psychotropic 
medication, including anti-psychotic medication for 
nightmares and dreams.  Page 4 of that transcript.  A long 
time acquaintance of the veteran, I.A., testified that the 
veteran's psychiatric status had worsened over the years, and 
very rapidly in the last 10 years.  Page 6.  The veteran's 
daughter testified that he had panic attacks almost daily and 
that his condition had deteriorated since the February 2002 
VA psychiatric evaluation.  Pages 7 and 8.  

The veteran testified that during service the concussion from 
an exploding artillery shell knock him through the air and 
into a pond.  His wounds were treated.  Pages 8 and 9.  The 
veteran's daughter testified that the veteran had recently 
been treated for severe back pain.  Page 14.  The veteran's 
service representative stated that the current back problems 
must stem from the inservice shell fragment wounds because 
the veteran had not had any serious postservice back injuries 
and the veteran testified that fragments had been removed 
from his back but there was still one retained fragment.  
Page 16.  He also testified that he could no longer walk a 
long distance and was mostly confined to a wheelchair both 
because of his back and his breathing problems.  Page 17.  He 
had been told that he had heart disease about five years ago 
but he had not been told that it was due to his hypertension, 
but he felt that it was possible.  Page 20.  

Private clinical records of 2004 and 2005 reflect, in 
pertinent part, that the veteran had an aortic abdominal 
aneurysm and oxygen dependent COPD.  

An August 2005, VAOPT record reflects that since his last 
visit the veteran reported not having any recent auditory 
hallucinations of voices.  He had ongoing poor sleep with 
nightmares of war and awakening every hour.  He had increased 
anxiety, especially in the last 2 weeks probable due to 
having been told he has an inoperable hernia.  He was very 
irritable in the daytime.  He reported frequent intrusive 
thoughts of war.  His daughter requested a change of 
medication to try to decrease daytime anxiety and 
irritability.  He was frustrated by ongoing PTSD symptoms and 
his medical problems.  On mental status evaluation he was 
neatly dressed and groomed.  He was cooperative.  He was 
alert and fully oriented.  His speech was normal in rate, 
tone, and volume.  His affect was constricted.  His mood was 
anxious and irritable.  This thought processes were mildly 
impoverished and concrete.  His associations were intact.  He 
had no delusions or hallucinations at the time of the 
examination.  He had no suicidal or homicidal ideation.  His 
insight was fair and his judgment was intact.  His GAF score 
was 40.  It was felt that he had severe PTSD with residual 
symptoms of persistent flashbacks, intrusive thoughts, sleep 
disturbance, dysphoric mood, irritability and anxiety that 
persisted despite treatment.  These symptoms would render him 
unemployable even if he did not have his medical problems and 
clearly represented more than the current 10 percent 
disability rating.  

On VA scar examination in January 2006 the claim file was 
reviewed.  The veteran reported having pruritis of and around 
the areas of the scars of the back and left leg.  There was 
no pain associated with the scars.  He also complained of 
chronic back pain.  On examination the scar on the upper back 
was linear and slightly pink as well as nontender.  A one 
centimeter scar on the posterior thigh was also nontender.  
There was no underlying soft tissue damage and the scars were 
not poorly nourished, ulcerated or unstable.  The scars 
involved less than one percent of the total body surface 
area.  The skin of his back and extremities was mildly scaly 
and dry.  The diagnosis was that functional impairment from 
scarring was unlikely given the limited and superficial in 
nature of the scars and that the pruritis around the scars 
was likely secondary to Xerosis.  

On general medical VA examination in August 2006 it was 
reported that the veteran had poor memory recall for long-
term and even short-term events.  At about that time he had a 
cardiac stent inserted due to blockage of coronary arteries.  
A year later, a second stent was inserted.  He had daily 
chest pain but had been told not to use nitroglycerin.  He 
lead a sedentary life due to severe COPD and used a 
wheelchair due to this.  It was reported that his COPD was 
unrelated to his claimed cardiac condition.  He was on 
continuous use of oxygen for COPD.  He denied having had 
congestive heart failure or rheumatic heart disease.  He was 
not currently on prescribed cardiac medication.  

With respect to scarring, the veteran did not relate any 
history of scar pain but complained of itching and irritation 
of the scars.  The scars did not bleed and there was no 
evidence of purulent discharge.  There was no elevation of 
the scars according to the veteran, nor any ulceration or 
swelling.  They had not changed color in almost 50 years.  
The veteran's daughter reported that when the scars itched 
she applied hydrocortisone cream, usually every second or 
third day.  

On physical examination the veteran was oriented by had poor 
memory recall for long and short term events, but mainly 
long-term events.  His shell fragment wound scars were all 
well healed.  The skin was extremely thin and atrophic near 
each one.  The skin of each scar was shiny and scaly.  Each 
measured about one inch in circumference and were at five 
different sites on the upper and lower back.  There was no 
evidence of skin ulceration or breakdown nor evidence of 
abnormality of the contours of the scars.  The scars were not 
depressed and were nontender.  There was no keloid formation, 
redness or swelling.  There was hypopigmentation of the scars 
because they were more than 50 years old.  The scars did not 
interfere with or limit motion.  The scars were not 
disfiguring and made up only about two percent of the total 
body surface of the nonexposed areas.  

An echocardiogram revealed borderline left ventricular 
hypertrophy and mitral and tricuspid regurgitation.  Doppler 
findings were suggestive of moderate pulmonary hypertension.  

The diagnoses were coronary artery disease and shrapnel wound 
scars in non-exposed areas which were nondisfiguring.  It was 
opined that the coronary artery disease began in the mid-
1990s and did not manifest within one year of service 
discharge and was not of service origin.  Moreover, it was 
not secondary to the service-connected hypertension.  Also, 
the coronary artery disease was not due to the service-
connected PTSD but was more likely due to his heavy smoking 
for over 60 years.  It was noted that PTSD, in and of itself, 
did not cause coronary artery disease and while it could lead 
to elevated blood pressure due to anxiety and stress, it was 
not linked to coronary artery disease.  

On file are color photographs depicting the scars of the 
veteran's back.  

On VA psychiatric examination on August 19, 2006, the claim 
file was reviewed.  The veteran had not been hospitalized for 
psychiatric treatment since his last formal examination.  He 
continued to receive VA psychiatric outpatient care and 
received medications.  He could not work due to COPD, back 
pain, and emotional difficulties.  He complained of having 
nightmares almost every night.  He had an exaggerated startle 
response.  He complained of having a poor sleep pattern with 
multiple awakenings and feeling tired during the day.  He had 
not had any remission of his symptoms.  If he were working, 
he would feel uncomfortable around people.  He was easily 
distracted by noises.  

On mental status examination it was noted that the veteran's 
memory was failing.  He had some impairment of thought 
processes or communication because his thinking seemed to be 
somewhat slow and he became confused at times.  He admitted 
having auditory hallucinations of hearing people calling him 
or talking when no one was there.  He had no clear cut 
delusions or inappropriate behavior.  He had no suicidal or 
homicidal ideation, thoughts or intent.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living were quite restricted.  He needed to be 
reminded and assisted by his daughter.  Primarily, he stayed 
home all day and had no particular activities or interests.  
He was oriented as to the month but not the date or year.  He 
was oriented as to place, person, and situation.  His memory 
for immediate recall was three out of three items but he 
could not remember any of these after three minutes.  He 
named the last three presidents.  His ability to calculate 
was impaired and made one error in doing simple addition.  
His concentration was impaired.  He could spell the word 
"world" forward but missed three letters when attempting to 
spell it backwards.  He was free of obsessive and ritualistic 
behavior.  His speech was slow, deliberate and at times 
limited.  His thought processes were logical, coherent, and 
directed, although occasionally he became confused.  He was 
fee of panic attacks.  He denied feelings of depression, 
although he appeared depressed.  His affect was blunted and 
almost flat.  He was free of impulse control problems.  He 
had early insomnia and needed medication to help him sleep 
but still had some middle insomnia with multiple awakenings.  
As to signs of PTSD, admitted having intrusive recollections 
despite his self-effort not to think about the war.  He 
avoided watching television programs or engaging in 
conversations about the war because these upset him.  He had 
difficulty getting close to people and showing affection.  He 
had hyperarousal, as indicated by his poor sleep, being 
easily startled, and occasional loss of temper.  

The diagnoses were PTSD and a cognitive disorder, not 
otherwise specified.  His GAF score was 45, which indicated 
severe symptoms, as evidenced by auditory hallucinations, 
social isolation, being easily startled, and poor sleep.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).   For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).   

Certain conditions, such as heart disease, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Adjudications of service connection 
are based on an analysis of the credibility and probative 
value all evidence of record.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a) 
(2006).   

Service connection will be granted for aggravation of a non-
service-connected condition that is proximately due to or the 
result of an already service-connected disability but, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, a new regulation, 38 C.F.R. § 3.310(b), was created 
embodying the principles of secondary aggravation as 
announced in Allen, Id.  See 71 Fed. Reg. 52744, 52746 
(September 7, 2006). 

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2006).  If the preponderance of the evidence is 
against the claim, it is denied but if the preponderance of 
the evidence supports of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  

Heart disease, other than hypertension

The evidence is clear that the veteran first developed and 
was treated for heart disease in the 1990s, several decades 
after military service.  

The record does show that on the question of whether the 
veteran's heart disease was caused by or the result of 
service, the VA examiner reported that it was not and that it 
developed years after service.  The examiner also reported 
that there was no relationship between the heart disease and 
the veteran's service-connected PTSD or hypertension.  

This medical evidence is also uncontroverted by other 
competent medical evidence and opposes, rather than supports, 
the claim of service connection for heart disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service is considered, applying 38 C.F.R. 
§ 3.303(d). 


General Rating Considerations

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.   

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).   

PTSD

Historically, a March 1946 rating decision granted service 
connection for residuals of a cerebral concussion which was 
reclassified as neurasthenic psychoneurosis in an April 1947 
rating decision.  The 50 percent disability rating for that 
disorder was reduced by a July 1948 rating decision to a 
noncompensable disability rating.  That noncompensable rating 
remained in effect until an October 2002 rating decision 
granted service connection for PTSD and assigned an initial 
10 percent rating effective August 28, 1999.  A March 2007 
rating decision increased the 10 percent rating to 30 percent 
effective May 11, 2004; and to 50 percent effective August 
19, 2006.  

PTSD is rated under Diagnostic Code 9411.  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  The criteria for the next higher rating, 50 
percent, are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  And a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).  

PTSD 10 percent since August 28, 1999

The 2002 VA psychiatric examination noted that the veteran 
had already retired but found that he functioned well and was 
able to perform day-to-day activities.  While he reported 
becoming depressed, due to back pain, he denied symptoms of 
depression.  Although he had sleep disturbance, he had no 
panic attacks.  There was no evidence of even mild memory 
loss.  He was alert, oriented and while his mood was one of 
anxiousness, his affect was congruent with his mood.  
Moreover, there was no abnormality of his thought processes 
and no delusions or hallucinations.  The impression was that 
he had only mild PTSD and this is consistent with his then 
GAF score of 60.  

Accordingly, the Board concludes that prior to May 11, 2004, 
the veteran did not meet the schedular criteria for a rating 
in excess of 10 percent for his service-connected PTSD.  

PTSD 30 percent since May 11, 2004

A May 11, 2004, VAOPT record first noted that the veteran had 
a progression of his nightmares and flashbacks to the extent 
that he reported having a visual hallucination of the enemy 
upon awakening.  However, he otherwise did not have either 
hallucinations or delusions.  That clinical record and an 
August 2005 VAOPT record shows that he had impaired affect 
and the latter found that his thought processes were mildly 
impoverished and concrete.  

The testimony at the 2004 travel Board hearing was that he 
had almost daily panic attacks and August 2005 evaluator felt 
that the veteran's PTSD symptoms alone precluded employment.  
However, the Board finds that this opinion is not otherwise 
corroborated by the evidentiary record.  Rather, the noted 
2004 and 2005 VAOPT records found no impairment in the 
veteran's speech or orientation.  Moreover, evaluations at 
those times did not document any impairment in his memory or 
any suicidal or homicidal ideation, and his insight was fair 
and judgment intact.  The 2005 evaluation indicated that his 
GAF score was 40 which would indicate some impairment in 
reality testing.  This conclusion was apparently based upon 
his impoverished and concrete thought processes.  However, 
the impairment was described as being only mild.  Similarly, 
the conclusion by the evaluator in 2005 that the PTSD 
symptoms alone rendered the veteran unemployable is not 
otherwise supported by the evidence.  At that time it was 
noted that the had flashbacks, sleep disturbance, intrusive 
thoughts which are all classic symptoms of PTSD, together 
with dysphoric mood, irritability, and anxiety.  This 
collection or complex of symptoms did not approximate the 
criteria for a 50 percent rating, much less the schedular 
criteria for a 100 percent rating.  

Accordingly, from May 11, 2004, until August 18, 2006, the 
criteria for a rating in excess of 30 percent were not met.  

PTSD 50 percent since August 19, 2006

The August 19, 2006, VA psychiatric examination found that 
the veteran had no obsessive or ritualistic behavior and no 
clear cut delusions.  He denied feelings of depression, while 
the examiner, on the other hand, noted that he appeared to be 
depressed.  

However, the veteran had diminished ability for self-care, as 
well as decreased memory, and impairment in his concentration 
and thought processes.  Moreover, he was only partially 
oriented.  

Given these findings, the Board is of the firm opinion that 
the severity of the veteran's service-connected PTSD, since 
August 19, 2006, more closely approximates the schedular 
criteria for a 70 percent disability rating.  

However, the veteran is not shown to have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior or memory loss 
for names of close relatives, own occupation, or own name 
and, so, a 100 percent rating is not warranted.  

Back and Left Leg Shrapnel Scars

The current 10 percent rating was assigned by rating decision 
of October 2002 citing 38 C.F.R. § 4.73, Diagnostic Code 5320 
for a moderate injury of the thoracic muscles of the back.  
For the next higher rating of 20 percent there must be a 
moderate severe injury.  

Muscle injuries are classified as slight, moderate, 
moderately severe, or severe-depending on the type of injury 
sustained, the history and complaints, and the objective 
clinical findings. 38 C.F.R. § 4.56(d).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

A 10 percent rating is warranted for a moderate injury of the 
thoracic muscles of the back.  For the next higher rating of 
20 percent there must be a moderately severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5320.  

Moderately severe muscle disability stems from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There may be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  As to objective findings, there is to be entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side, and tests of strength 
and endurance compared with sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Alternatively, the veteran has multiple SFW scars.  Scars 
which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805; effective prior to 
August 30, 2002.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  When the law 
or regulation change the most favorable version applies and 
where an effective date is specified but there is no 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 3-2000.   

Under the new rating criteria, effective August 30, 2002, in 
rating scars, notes to DCs 7801, 7802, 7803, and 7804 provide 
that a deep scar is one associated with underlying soft 
tissue damage; a superficial scar is one not associated with 
underlying soft tissue damage; and an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.   

The new Diagnostic Code 7800 sets forth criteria for 
disfiguring scars of the head, face, or neck.  Scars, other 
than the head, face, or neck, that are deep or that cause 
limited function warrant a 10 percent rating when covering an 
area or areas exceeding 6 square inches (39 square 
centimeters).  They warrant a 20 percent rating when covering 
an area or areas exceeding 12 square inches (77 square 
centimeters).  Diagnostic Code 7801.  

Diagnostic Code 7802 provides for a maximum rating of 10 
percent for scars, other than the head, face, or neck, that 
are superficial and that do not cause limited motion of 10 
percent when covering an area or areas of 144 square inches 
(929 square centimeters) or greater.  Note 1 to DC 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
under 38 C.F.R. § 4.25.  

A 10 percent rating is the only and maximum rating for scars 
which are superficial and unstable, or which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804.  Under Diagnostic Code 7805, scars not 
covered in Diagnostic Codes 7800 through 7804 are to be rated 
on the basis of limitation of function of the part affected.  

Here, it is clear that the multiple SFWs were superficial 
with only one penetrating the thoracic muscles of the back 
resulting in a retained foreign body.  However, there is no 
clinical evidence that any of the other SFWs resulted in any 
injury to any muscle or retention of a foreign body.  There 
was no bony, nerve or vascular injury and, contrary to the 
veteran's testimony, there is no evidence of a clinical 
nature which suggests that any of the SFWs resulted in an 
injury of his lungs.  Moreover, the resultant scars are 
nontender, nonadherent, nondisfiguring, and essentially 
asymptomatic.  Also, the pruritis, or itching, of which the 
veteran complains is shown by the recent VA examination to be 
due to either nonservice-connected seborrheic keratosis or 
nonservice-connected Xerosis.  Likewise, the recent VA 
examination found that the resultant scars are not productive 
of functional impairment.  

Also, the other complaints of back pain are not shown to be 
related to either the original muscle injury, the retained 
foreign body or scars, as opposed to the nonservice-connected 
spinal pathology which has affected the veteran for some 
years now.  

Accordingly, the criteria for a rating in excess of 10 
percent for scars as residuals of multiple shrapnel wounds of 
the back and posterior aspect of the left leg are not met. 

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.


ORDER

Service connection for heart disease, other than 
hypertension, is denied.  

Ratings in excess of 10 percent for PTSD since August 28, 
1999, and in excess of 30 percent since May 11, 2004, are 
denied. 

A rating of 70 percent for PTSD since August 19, 2006, is 
granted subject to applicable law and regulations governing 
the award of monetary benefits.  

An increased rating for scars as residuals of multiple 
shrapnel wounds of the back and posterior aspect of the left 
leg is denied.  


REMAND

With regard to the new and material evidence claim, proper 
notice must be a specific letter to the claimant that (1) 
notifies the claimant of the evidence and information 
necessary to reopen the claim, (i.e., describes what new and 
material evidence is); (2) identifies what specific evidence 
is required to substantiate the element or elements needed 
for service connection that were found insufficient in the 
prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and any applicable legal precedent.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, there is no notice of the 
type of evidence necessary to substantiate the element of 
service connection that was found insufficient in the 
previous denial.  

Accordingly, to the extent indicated, the case is remanded 
for the following action. 

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, clarify the basis for the 
prior denial of the claim for service 
connection for residuals of a bronchial 
concussion, to include COPD.  

After the above development, if additional 
medical evidence is obtained on the claim of 
service connection for residuals of a 
bronchial concussion, to include COPD, 
determine whether the medical evidence is 
sufficient to decide the claim on the 
merits, and if the medical evidence is 
insufficient, develop the claim under the 
duty to assist. 38 C.F.R. § 3.159(c). 

If any claim is denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


